internal_revenue_service number release date index number ------------------------- ---------------- ------------------------------ ----- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------- id no ----------------- telephone number --------------------- refer reply to cc psi plr-128365-16 date date -------------------------- ----------------------------------------- --------------------------------------------------------- -------------------------------------------------------------------------------- ----------------------------------- --------------------------- ----------------------------------------------------------------- ----------------------- --------------------- ------------------------------------------------ ------------------------------------------------ ---------------------------------------------------- legend date decedent spouse trust date marital trust child child statute statute statute dear ---------------- this letter responds to your authorized representative’s letter dated date and subsequent correspondence requesting rulings concerning the federal gift and estate_tax treatment of the proposed division of a_trust into two trusts and the subsequent renunciation of a qualified income_interest in one of the trusts facts plr-128365-16 the facts submitted and the representations made are summarized as follows on date decedent and spouse created trust which became irrevocable upon decedent’s death on date pursuant to article iv paragraph a of trust upon decedent’s death the trust estate was divided into three separate trusts marital trust decedent’s trust and survivor’s trust this private_letter_ruling pertains to marital trust under article iv paragraph c the trustee shall pay to or apply for the benefit of spouse in quarterly or more frequent installments all of the net_income of marital trust and as much of the principal as the trustee deems appropriate for spouse’s health and support in his accustomed manner of living the current trustees of marital trust are child and child article v paragraph f provides that on the death of spouse decedent’s trust marital trust and the remaining and unappointed balance if any of survivor’s trust shall be combined but in the discretion of the trustee may be administered as separate shares or portions the trustee shall divide the combined trust estate into nineteen equal shares the trustee shall allocate three shares to the group composed of the grandchildren of decedent and spouse who are living at spouse’s death provided however that the total amount allocated to such grandchildren does not exceed the generation-skipping_transfer gst tax exemption available at the time of spouse’s death the trustee shall further divide the shares or amount allocated to such living grandchildren into equal shares and allocate one share to each member of the group the trustee shall allocate sixteen shares or the balance of the residue to the group composed of the descendants of decedent and spouse living at spouse’s death the trustee shall further divide the shares or the balance of the residue allocated to the descendants of decedent and spouse into equal shares and allocate one share to each child who survive spouse and one share to each group composed of the then- living descendants of each child who fails to survive spouse each share allocated to a group composed of then-living descendants of a deceased child shall be further divided into separate shares for the members of the group upon the principal of representation article v paragraph f provides that each resulting share shall be set_aside as a separate trust and held and administered for the benefit of the beneficiary as provided in paragraph g paragraph g of article v provides that each share allocated under paragraph f shall be held and administered as follows until the beneficiary attains the age of twenty-one the trustee shall pay or apply for the benefit of the beneficiary as much of the net_income and principal of his or her share as the trustee in the trustee’s discretion deems necessary for the beneficiary’s proper health education support and maintenance upon attaining the age of twenty-one the trustee shall pay or apply to plr-128365-16 for the benefit of the beneficiary all of the net_income of the beneficiary’s share trustee shall also pay or apply for the benefit of the beneficiary as much of the principal of his or her share as the trustee in the trustee’s discretion deems necessary for the beneficiary’s proper health education support and maintenance upon the beneficiary’s death the then-remaining balance of the beneficiary’s share shall be distributed to such one or more persons or entities without limitation and including the beneficiary’s own estate as the beneficiary may appoint by an instrument in writing other than a will delivered to the trustee during the beneficiary’s lifetime which specifically refers to and exercises this general_power_of_appointment any portion of the beneficiary’s share not effectively appointed shall be distributed to the beneficiary’s descendants then living by right of representation or if none to the then-living descendants of the beneficiary’s parent who is a descendant of decedent and spouse by right of representation or if none to decedent’s and spouse’s descendants then living by right of representation any share allocated to a living descendant of decedent and spouse for whom a_trust is not already being administered under trust shall be retained in trust and administered under the provisions of article v paragraph g article vi paragraph b provides that the trustee has the power to divide any trust created hereunder into any number of separate trusts whether or not such trusts were previously separate or combined for any purpose including but not limited to allocation of the transferor’s gst_exemption under sec_2631 or any successor provision to one subtrust to the exclusion of another subtrust or disproportionately between them each subtrust created by division of any trust shall otherwise have the same terms and same beneficiaries as the original trust in allocating assets to subtrusts under this provision the trustee shall use date of division values of such assets article vii paragraph a provides that the interests of trust beneficiaries under this instrument shall not be voluntarily or involuntarily alienated or encumbered other than by specific disclaimer and to the extent permissible by law shall be free from execution attachment bankruptcy and other procedures for the satisfaction of creditors’ claims decedent’s personal representative elected on the form_706 united_states estate and generation-skipping_transfer_tax return to treat marital trust as qualified_terminable_interest_property qtip under sec_2056 the trustee of marital trust proposes to divide marital trust into two separate trust shares marital trust one and marital trust two each share will be administered as a separate trust for the benefit of spouse upon the same terms as marital trust spouse will renounce any right title or interests he has in marital trust one with the result that his interests in income and principal of marital trust one will terminate the trust property of marital trust one will be divided into separate trusts pursuant to article v paragraph f and distributed under the terms of article v paragraph g plr-128365-16 statute provides that a beneficiary may disclaim any interest in whole or in part by filing a disclaimer as provided in this part statute provides that the disclaimer must be in writing signed by the disclaimant identify the creator of the interest describe the interest to be disclaimed and state the disclaimer and the extent of the disclaimer statute provides that unless the creator of the interest provides for a specific disposition of the interest in the event of a disclaimer the interest disclaimed shall descend go be distributed or continue to be held as to a present_interest as if the disclaimant had predeceased the creator of the interest or as to a future_interest as if the disclaimant had died before the event determining that the taker of the interest had become finally ascertained and the taker’s interest indefeasibly vested a disclaimer relates back for all purposes to the date of the death of the creator of the disclaimed interest or the determinative event as the case may be you have requested the following rulings when spouse renounces his interests in marital trust one spouse will not be deemed to have made a gift of the property of marital trust two under sec_2519 when spouse renounces his interests in marital trust one the value of spouse’s income_interest in marital trust one will not be valued at zero under sec_2702 after spouse renounces his interests in marital trust one no part of marital trust one deemed transferred under sec_2519 will be includible in spouse’s gross_estate under sec_2044 law sec_2056 of the internal_revenue_code allows an estate_tax_marital_deduction for qualified_terminable_interest_property under sec_2056 the term qualified_terminable_interest_property means property that passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which the qualified terminable_interest election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals and no person has a power to appoint any part of the property to any person other than the surviving_spouse during the surviving spouse’s life sec_2044 provides in part that the value of the gross_estate shall include the value of any property in which the decedent had a qualifying_income_interest_for_life sec_2044 provides that sec_2044 applies to any property if a deduction was allowed with respect to the transfer of such property to the decedent under sec_2056 plr-128365-16 and sec_2519 did not apply with respect to a disposition by the decedent of part or all of such property sec_2501 imposes a tax on the transfer of property by gift by an individual sec_2511 provides that the tax imposed by sec_2501 shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-1 of the gift_tax regulations provides that the gift_tax applies to gifts indirectly made thus any transaction in which an interest in property is gratuitously passed or conferred upon another regardless of the means or device employed constitutes a gift subject_to tax sec_25_2511-2 provides that the gift_tax is a primary and personal liability of the donor is an excise upon his act of making the transfer is measured by the value of the property passing from the donor and attaches regardless of the fact that the identity of the donee may not then be known or ascertainable sec_2519 provides in part that for gift and estate_tax purposes any disposition of all or part of a qualifying_income_interest_for_life in any property for which a deduction was allowed under sec_2056 is treated as a transfer by the surviving_spouse of all interests in the property other than the qualifying_income interest the transfer of the qualifying_income interest of the spouse is a transfer by the spouse subject_to gift_tax under sec_2511 sec_25_2519-1 sec_25_2519-1 provides that the amount treated as a transfer under sec_2519 upon a disposition of all or part of a qualifying_income_interest_for_life in qualified_terminable_interest_property is equal to the fair_market_value of the entire property subject_to the qualifying_income interest determined on the date of the disposition including any accumulated income and not reduced by any amount excluded from total gifts under sec_2503 with respect to the transfer creating the interest less the value of the qualifying_income interest in the property on the date of the disposition the gift_tax consequences of the disposition of the qualifying_income interest are determined separately under sec_25_2511-2 sec_2702 provides that solely for the purpose of determining whether a transfer of an interest in trust to or for the benefit of a member of the transferor’s family is a gift and the value of such transfer the value of any interest in such trust retained by the transferor or any applicable_family_member as defined in sec_2701 shall be determined as provided in sec_2702 sec_2702 provides that the value of any retained_interest which is not a qualified_interest as defined in sec_2702 shall be treated as being zero and the value of any retained_interest that is a qualified_interest as defined in sec_2702 shall be plr-128365-16 determined under sec_7520 under sec_25_2702-2 the term retained means held by the same individual both before and after the transfer in trust ruling in this case pursuant to the terms of marital trust and with respect to the qualified_terminable_interest_property election made by decedent’s estate the assets of marital trust are treated as qualified_terminable_interest_property under sec_2056 spouse has a qualifying_income_interest_for_life in marital trust marital trust one and marital trust two will have terms identical to marital trust the trustees have the power under article vi paragraph b to divide marital trust therefore after the division of marital trust into marital trust one and marital trust two spouse will continue to have a qualifying_income_interest_for_life in both marital trust one and marital trust two accordingly the division of marital trust into marital trust one and marital trust two will not disqualify marital trust one and marital trust two as qtip trusts under sec_2056 spouse proposes to renounce his interests in marital trust one pursuant to article vii paragraph a and statute when spouse renounces his interests in marital trust one the renunciation will be deemed a gift of spouse’s income_interest in marital trust one under sec_2511 and a gift of all the property owned by marital trust one other than spouse’s qualifying_income interest in marital trust one under sec_2519 spouse’s gift_tax liability for the transfer of his qualifying_income interest in marital trust one will be determined under sec_25_2511-2 based on the facts submitted and the representations made we conclude that when spouse renounces his right title and interests in marital trust one spouse will not be deemed to have made a gift of the property in marital trust two under sec_2519 ruling in this case marital trust will be divided into marital trust one and marital trust two and subsequently will be funded as separate trusts as a result spouse’s interests in marital trust one will be separate and distinct from his interests in marital trust two therefore when spouse renounces his right title and interests in marital trust one spouse’s interests in marital trust two are not treated as a retained_interest for purposes of sec_2702 accordingly based on the facts submitted and the representations made we conclude that spouse’s renunciation of his entire_interest in marital trust one will not result in spouse’s interest in marital trust two being valued at zero under sec_2702 ruling when spouse renounces his right title and interests in marital trust one spouse will be deemed to have made a transfer of all of the property of marital trust plr-128365-16 one other than his qualifying_income interest therein under sec_2519 sec_2044 provides that the value of spouse’s gross_estate shall include the value of any property in which spouse had a qualifying_income_interest_for_life sec_2044 provides that sec_2044 does not apply to any property if sec_2519 applies to the disposition of part or all of that property prior to spouse’s death therefore based on the facts submitted and the representations made we conclude that the property owned by marital trust one that is deemed transferred pursuant to sec_2519 will not be included in spouse’s gross_estate under sec_2044 because of the application of sec_2044 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely lorraine e gardner lorraine e gardner senior counsel branch associate chief_counsel passthroughs special industries enclosures copy for sec_6110 purposes cc
